
	
		I
		112th CONGRESS
		1st Session
		H. R. 935
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Southerland (for
			 himself, Ms. Foxx,
			 Mr. Graves of Missouri,
			 Mr. Rogers of Michigan, and
			 Mr. Guthrie) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend title XVI of the Social Security Act to clarify
		  that the value of certain funeral and burial arrangements are not to be
		  considered available resources under the supplemental security income
		  program.
	
	
		1.Certain funeral and burial
			 arrangements not considered resources
			(a)In
			 generalSection 1613(e)(3) of
			 the Social Security Act (42 U.S.C.
			 1382b(e)(3)) is amended by adding at the end the following:
				
					(C)If—
						(i)an individual or the individual’s
				spouse enters into an irrevocable contract with a provider of funeral goods and
				services for a funeral;
						(ii)the individual or the individual’s
				spouse funds the contract by paying for the goods and services; and
						(iii)(I)the funeral provider
				subsequently places the funds in a trust or in escrow; or
							(II)the individual or the individual’s
				spouse establishes an irrevocable trust, and the funeral provider is the named
				beneficiary of the trust,
							then the
				trust or escrow shall not be considered a resource available to the
				individual..
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to payments
			 for supplemental security income benefits under title XVI of the
			 Social Security Act for months
			 beginning 90 days or more after the date of the enactment of this Act.
			
